                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

In re:                                 :        Chapter 7
                                       :
DECADE, S.A.C., LLC, et al.,           :        Case No. 18-11668 (CSS)
                                       :
                   Debtors.            :        (Jointly Administered)
__________________________________ :
                                       :
AARON GOODWIN and ERIC GOODWIN, :
                                       :
                   Appellants,         :
                                       :
      v.                               :        C. A. No. 18-1880-MN
                                       :
DAVID W. CARICKHOFF, in his Capacity :
as Chapter 7 Trustee for the Estate of :
Decade S.A.C., LLC and GOTHAM S&E :
HOLDING, LLC, and 23 CAPITAL           :
LIMITED,                               :
                                       :
                   Appellees.          :


                                 RECOMMENDATION

             At Wilmington this 7th day of January, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.
        Although the parties have not previously engaged in mediation or another ADR

process, the issues on appeal are directed to issues of law. Neither side felt that

mediation would be helpful or productive.

        The parties request the following briefing scheduled be entered:

        Appellants’ Brief                 30 days after entry of an order withdrawing the
                                          matter from mediation

        Appellees’ Briefs                 30 days after the filing of Appellants’ Brief

        Appellants’ Reply Brief           14 days after the filing of Appellees’ Briefs

               THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Since

this Recommendation is consistent with the parties’ request, no objections are

anticipated pursuant to 28 U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR

72.1.

               Local counsel are obligated to inform out-of-state counsel of this Order.


                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge Mary Pat Thynge




                                             2
